Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Erik Preston (Reg. No. 64,733) on 28 July 2022.

The application has been amended as follows: 
In the Claims:
Claim 9 (amended): The cooling plate according to claim 1, wherein the first cooling medium flow passage becomes narrower in a side-to-side direction as the first cooling mechanism extends from first ends of the blades toward the inlet port or the outlet port. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Re. claims 1 and 14: the limitations of “wherein a lower end surface of the side wall portion and the lower surface of the bottom wall portion are provided at a same height in an up-and-down direction” in combination with the remaining limitations in the claim cannot be found in the prior art. While these limitations require a change in size of parts of the invention, one of ordinary skill in the art would not have been motivated to modify the teachings of Marroquin et al. (US 2018/0124949) and Lin et al. (US 2019/0053403). There would have been no reason for one of ordinary skill to make lower end surfaces of the side wall portion and the bottom wall portion at the same height.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



July 28, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835